Title: To George Washington from Brigadier General Preudhomme de Borre, 12 October 1777
From: Preudhomme de Borre, Philippe-Hubert, chevalier de
To: Washington, George



Sir
Yorck [Pa.] the 12 october 1777

In Consequence of the Letter that your excellency has Send me the 13 of Septemb: with the resolve of Congress to inquiry into my Conduct; I was been at your quarters to complain me of that resolve, I could not See your excellency, but the colonel hamilton told me, you had been Surprised of that Letter and you had not told a word of me, that your Excellency would not receive my Demysion.
I was been to philadelphia and I have restored my commision to president hancock because their Conduct for my Sake Did wound my honour.
As I was in Trenton, I Seen president hancock whom I Complain, he has asked me to give an explanation in writing, I given him, as the Congress cannot be assembled I followed them till york, I join there a Copy of my Letters to Congress by Which your excellency will See my Complain and my asking, the Congress has all refused.
I beg humbly your Excellency to order to inquiry into my Conduct both in my brigade and in whole the Division Since the time I Serve With them, I never can know of Congress the Complaints they have Done against me, I hope your excellency would grant me that Satisfaction, as I cannot come back in france before to receive the Leave of the minister, I go Directly in Viliamsbourg in virginia, where I will wait the answer of your Excellency, I beseech you do not forget me. I am With

the greatest respect Sir of your excellency the most humble and most obedient Servant

Le Che. De Preudhomme De Borre

